
	

113 S2667 IS: Iranian Sanctions Relief Certification Act of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2667
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Kirk (for himself, Ms. Ayotte, Mr. Cornyn, Mr. Isakson, Mr. Roberts, Mr. Hatch, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To prohibit the exercise of any waiver of the imposition of certain sanctions with respect to Iran
			 unless the President certifies to Congress that the waiver will not result
			 in the provision of funds to the Government of Iran for activities in
			 support of international terrorism, to develop nuclear weapons, or to
			 violate the human rights of the people of Iran.
	
	
		1.Short title
			This Act may be cited as the
		  Iranian Sanctions Relief Certification Act of 2014.
		2.Certification required for exercise of certain waivers of provisions of law imposing sanctions with
			 respect to Iran(a)In generalOn and after the date of the enactment of this Act, the President may not exercise a waiver
			 specified in subsection (b) in connection with the extension of the terms
			 of the Joint Plan of Action beyond July 20, 2014, unless the President
			 certifies to Congress before the
			 waiver takes effect and every 60 days thereafter that any funds
			 made available to the Government of Iran as a result of the waiver will
			 not facilitate the ability of that Government—(1)to provide support for—(A)any individual or entity designated for the imposition of sanctions for activities relating to
			 international terrorism pursuant to an Executive order or by the Office of
			 Foreign Assets Control of the Department of the Treasury before July 22,
			 2014;(B)any organization designated by the Secretary of State as a foreign terrorist organization under
			 section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a))
			 before July 22, 2014;
or(C)any other terrorist organization, including Hamas, Hezbollah, Palestinian Islamic Jihad, and the
			 regime of Bashar al-Assad in
			 Syria;(2)to advance the efforts of Iran or any other country to develop nuclear weapons or ballistic
			 missiles overtly or covertly; or(3)to commit any violation of the human rights of the people of Iran.(b)Waivers specifiedA waiver specified in this subsection is any of the following:(1)A waiver provided for under section 4(c) or 9(c) of the Iran Sanctions Act of 1996 (Public Law
			 104–172; 50 U.S.C. 1701 note) to the imposition of sanctions under section
			 5(a)(7) of that Act.(2)A waiver provided for under paragraph (5) of section 1245(d) of the National Defense Authorization
			 Act for Fiscal Year 2012 (22 U.S.C. 8513a(d)) to the imposition of
			 sanctions under paragraph (1) of that section.(3)A waiver provided for under subsection (e) of section 302 of the Iran Threat Reduction and Syria
			 Human Rights Act of 2012 (22 U.S.C. 8742) to the identification of foreign
			 persons under subsection (a) of that section.(4)A waiver provided for under subsection (i) of section 1244 of the Iran Freedom and
			 Counter-Proliferation Act of 2012 (22 U.S.C. 8803) to the imposition of
			 sanctions under subsection (c) of that section.(c)Joint Plan of Action definedIn this section, the term Joint Plan of Action means the Joint Plan of Action, signed at Geneva November 24, 2013, by Iran and by France,
			 Germany, the Russian Federation, the People's Republic of China, the
			 United Kingdom, and the United States.
			
